


EMPLOYMENT AGREEMENT
This Employment Agreement (this "Agreement") is entered into as of October 7,
2014 ("Effective Date"), by and between Vitesse Semiconductor Corporation, a
Delaware corporation ("Vitesse"), and Martin McDermut (the "Executive") and is
intended to supersede and replace the Employment Agreement, dated as of July 27,
2011, between Vitesse and Executive, as such agreement has been amended to date
(as amended, the "Prior Agreement").


RECITALS
A.Executive serves as Vitesse’s Senior Vice President, Finance and Chief
Financial Officer (“CFO”) as of the date of this Agreement.
B.    Vitesse and Executive desire to set forth in this Agreement the terms and
conditions upon which the Executive shall continue to serve as Vitesse’s Senior
Vice President, Finance and CFO.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Vitesse and Executive hereby agree as follows:


1.POSITION AND COMPENSATION. It is hereby agreed that Executive shall continue
to be employed by Vitesse as its Senior Vice President, Finance and CFO at a
base salary of $285,000 per year. Vitesse and Executive further agree that
Executive’s base salary shall be reviewed not less than once per year from the
Effective Date of this Agreement. Executive shall be eligible to participate in
Vitesse’s bonus plan for senior executives as from time to time in effect,
subject to the terms and conditions in the governing documents of such plan.
Under this plan in fiscal year 2015, the Executive shall have a target bonus of
55% of his then current base salary and a maximum bonus of 65% of his then
current base salary. Commencing with the Company’s new fiscal year, October 1,
2014, and each fiscal year thereafter, Executive may participate fully in such
bonus plan pursuant to the terms and conditions in the governing documents of
such plan.
2.    EMPLOYEE STOCK INCENTIVE PLAN. Executive shall be eligible to receive
equity compensation awards under the Vitesse Semiconductor Corporation 2013
Incentive Plan and any subsequent approved plan ("2013 Incentive Plan") as
determined by the Board of Directors of Vitesse or any duly authorized committee
thereof (the "Board") and consistent with his position as CFO. Vitesse and
Executive further agree that Executive’s equity compensation position shall be
reviewed not less than once per year from the Effective Date of this Agreement.
(a)    Acceleration of Vesting: In the event of a Change of Control Event (as
defined in the 2013 Incentive Plan) of the Company (or its successor) and any
involuntary termination other than For Cause (as defined in Section 5(c) below)
or Constructive Termination (as defined in Section 2(b) below) of Executive’s
employment within one year of such Change of Control Event, then, any vesting
associated with any equity compensation awards which Executive has been granted
prior to any such Change of Control Event shall be accelerated and shall
immediately become vested as though Executive had completed an additional two
(2) years of service with Vitesse, and shall be exercisable for an additional 90
days following the date of termination of Executive’s employment with the
Company.

 

--------------------------------------------------------------------------------














(b)    “Constructive Termination” shall mean Executive’s resignation for Good
Reason (as defined in Section 6(c) below); provided, however, that the term
Constructive Termination is applicable only to Section 2(b) of this Agreement,
and this Agreement shall not be deemed to establish or evidence that Executive’s
resignation for Good Reason constitutes a constructive termination, as that term
is used under California law.
3.    BENEFITS. Employment benefits shall be provided to Executive in accordance
with Vitesse’s programs then available to its senior executives, as amended from
time to time. Executive will be eligible for sick leave as needed, subject to
Vitesse’s then-effective policies. Executive may participate in Vitesse’s
Employee Stock Purchase Plan, on the terms and conditions set out in such plan.
Vitesse will provide Executive with life insurance, with a benefit payable in
the amount of $280,000. Vitesse will provide Executive with long-term disability
insurance, with a benefit payable in the monthly amount of 60% of Executive’s
monthly salary, up to a limit of $10,000. Executive may, at his own expense,
purchase additional long-term disability insurance, with a benefit payable in
the monthly amount of 66.6% of Executive’s monthly salary, up to a limit of
$15,000. Executive shall also be eligible to participate in such health and
other voluntary insurance plans as may then be in effect for Vitesse employees.
4.    VACATION. Executive shall be entitled to three (3) weeks of paid vacation
per year. Unused vacation time is subject to a limit on accrual and may be
carried forward only to the extent consistent with Vitesse's then current policy
with respect to vacation time.
5.    TERMINATION OF EMPLOYMENT. Vitesse and Executive understand and agree that
Executive’s employment may be terminated under the circumstances and in
accordance with the terms set forth below:
(a)    By mutual agreement at any time with or without notice; provided that
such agreement must be stated in writing and signed and dated by Executive and
an authorized agent of Vitesse.
(b)    By either Vitesse or Executive at any time and for any reason in writing,
with or without prior notice.
(c)    By Vitesse For Cause. A termination of employment “For Cause” is defined
as termination by reason of (i) Executive’s conviction of a felony or plea of
guilty or nolo contendere to a felony; (ii) Executive’s intentional failure or
refusal to perform his employment duties and responsibilities; (iii) Executive’s
intentional misconduct that injures Vitesse’s business; (iv) Executive’s
intentional violation of any other material provision of this Agreement or
Vitesse’s code of business conduct and ethics; or (v) as provided in Section 8
of this Agreement. Executive’s inability to perform his duties because of death
or Disability shall not constitute a basis for Vitesse’s termination of
Executive’s employment For Cause. Notwithstanding the foregoing, Executive’s
employment shall not be subject to termination For Cause without Vitesse’s
delivery to Executive of a written notice of intention to terminate. Such notice
must describe the reasons for the proposed employment termination For Cause, and
must be delivered to Executive at least fifteen (15) days prior to the proposed
termination date (the “Notice Period”). Executive shall be provided an
opportunity within the Notice Period to cure any such breach (if curable) giving
rise to the proposed termination, and shall be provided an opportunity to be
heard before the Board. Thereafter, the Board shall deliver to Executive a
written notice of termination after the expiration of the Notice

2









--------------------------------------------------------------------------------














Period stating that a majority of the members of the Board have found that
Executive engaged in the conduct described in this Section 5(c).
(d)    Vitesse may terminate Executive’s employment immediately upon his death
or upon Vitesse’s provision to Executive of not less than fifteen (15) days
written notice to Executive that Vitesse has determined that Executive is unable
to continue to perform his job duties due to Disability. “Disability” means a
physical or mental impairment of Executive as certified in a written statement
from a licensed physician selected or approved by the Board that renders
Executive unable to perform his duties under this Agreement (after reasonable
accommodation, if necessary, by Vitesse that does not impose an undue hardship
on Vitesse) for one hundred and fifty (150) consecutive days or for at least two
hundred and ten (210) days (regardless of whether such days are consecutive)
during any period of three hundred sixty-five (365) consecutive days, unless
otherwise required by law. In conjunction with determining the existence of a
Disability, Executive consents to any reasonable medical examinations (at
Vitesse’s expense) that the Board determines are relevant to a determination of
Executive’s Disability, and agrees that Vitesse is entitled to receive the
written results of such examinations. To give effect to this provision,
Executive agrees to sign a written waiver of HIPAA rights in conjunction with
such examination(s). Executive agrees to waive any applicable physician-patient
privilege which may arise with respect to such examinations.
6.    SEVERANCE PAY
(a)    If Executive’s employment is terminated (i) by mutual agreement, (ii) by
Vitesse For Cause (iii) by Executive for other than Good Reason (as defined in
Section 6(c) below) or (iv) because of Executive’s Disability or death,
Executive (or Executive’s estate in the case of Executive’s death) shall receive
Executive’s base salary and accrued, but unused, vacation pay through
Executive’s final day of employment and any fully accrued and unpaid bonus, if
any has so accrued, but shall not be eligible to receive any Severance Pay (as
defined in Section 6(d) below) or any other bonus or other compensation, unless
agreed upon by both parties.
(b)    Benefits Payable Upon Certain Terminations.
(i)    If Executive’s employment is terminated by Vitesse other than For Cause,
or by Executive for Good Reason, and such termination does not occur within the
12-month period following a Change of Control Event, Executive shall receive (A)
his base salary and accrued, but unused, vacation pay through the termination
date of his employment, and (B) Severance Pay.
(ii)    If Executive’s employment is terminated by Vitesse other than For Cause,
or by Executive for Good Reason, and such termination occurs within the 12-month
period following a Change of Control Event, Executive shall receive the benefits
specified in Section 6(b)(i), plus (A) an additional bonus equal to Executive’s
maximum potential annual bonus for the fiscal year in which such termination
occurs; (B) a lump sum cash payment (subject to applicable withholding) equal to
twelve (12) months of Executive's medical premiums in effect on the day of
termination pursuant to COBRA or Cal-COBRA; and (C) Acceleration of Vesting as
described in Section 2(a).
(iii)    Executive’s right to receive any of the benefits under Section 2(a) or
under this Section 6(b) shall be conditioned upon Executive’s execution and
delivery to Vitesse of Vitesse’s then standard form of waiver and release of
claims within thirty (30) days of the date of termination of Executive’s
employment. These benefits shall be paid in a lump sum within seven

3









--------------------------------------------------------------------------------














(7) business days following the day on which the waiver and release becomes
irrevocable. Provided, however, that in the event the 30-day period to return
the form of waiver and release of claims spans two taxable years, payment of any
benefits under Section 2(a) or this Section 6(b) shall be made in the second
taxable year.
(c)    “Good Reason” means, without Executive’s written consent, the occurrence
of any of the following actions unless the action is fully corrected (if
possible) within fifteen (15) days after the Board receives written notice from
Executive of such action (which notice shall have been provided by Executive
within thirty (30) days of the occurrence of such action), and provided that
Executive actually terminates employment within thirty (30) days following the
end of such fifteen (15) day period: (i) Vitesse’s material reduction in
Executive’s base salary; (ii) Vitesse’s failure to pay Executive any material
amount that is expressly required to be paid under this Agreement; (iii)
Vitesse’s material and adverse reduction of the nature of Executive’s duties and
responsibilities, disregarding mere changes in title (for purposes of clarity,
it is expressly agreed that if there is a Change of Control Event (as defined in
the 2013 Incentive Plan) and Executive is not offered the position of CFO of the
ultimate parent entity resulting from the Change of Control Event on terms that
are substantially equivalent to the compensation paid to CFOs of similarly sized
technology companies, Executive shall have suffered a material and adverse
reduction of the nature of his duties and responsibilities); and (iv) Vitesse’s
requirement that Executive perform his principal employment duties at an office
that is more than sixty (60) miles from Camarillo, California.
(d)    “Severance Pay” means twelve (12) months of Executive’s base salary (at
the amount before any proposed reduction) and an “Earned Bonus” equal to (I)
Executive’s maximum potential annual bonus (subject, however, to all threshold
requirements in the bonus plan adopted by Vitesse’s Board of Directors for the
fiscal year in which such termination occurs, including any performance
standards or milestones that must be met before any such bonus is payable)
multiplied by (II) the number days in the fiscal year prior to the Executive’s
termination date (including the day of such termination) and divided by (III)
365. (For example, if Executive is terminated 55 days following the start of the
fiscal year and such termination meets the conditions set forth in the first
sentence of Section 6(b)(i), then Executive would receive a bonus amount equal
to the maximum potential annual bonus * 55/365).
7.    EMPLOYMENT DUTIES. Executive will report to Vitesse’s Chief Executive
Officer and shall perform all duties assigned to him by the Chief Executive
Officer. Executive’s duties may be conveyed to him through a job description, or
through other written or verbal instructions from Vitesse’s Chief Executive
Officer. Executive’s duties are expected to involve travel from time to time to
various locations and events, and are expected to involve significant unpaid
overtime. Executive will be deemed an officer of Vitesse, and will be required
to comply with and will be subject to all SEC regulations applicable to officers
pursuant to Section 16 of the Securities Exchange Act of 1934.
8.    COMPLIANCE WITH VITESSE POLICIES AND PROCEDURES. As a member of Vitesse
management, Executive will be expected to comply with all provisions of
Vitesse’s Policies and Procedures, as amended from time to time. Executive
acknowledges, by signature on this Agreement, that failure to comply with and
ensure enforcement of Vitesse’s policies and procedures and all federal and
applicable state and local laws as well as any applicable laws of any foreign
country or political subdivision thereof in the jurisdiction of which Vitesse
conducts business, as such laws relate to business operations, may result in
immediate termination of employment For Cause.

4









--------------------------------------------------------------------------------














9.    CONFLICT OF INTEREST. Executive acknowledges that his position is a
full-time position and agrees to devote his entire productive time, ability and
attention to Vitesse’s business. Executive further agrees that while employed by
Vitesse, he will not directly or indirectly engage in outside employment,
consulting or other business activities unless he has obtained written consent
from the Vitesse Board.
10.    NO SOLICITATION OF CUSTOMERS. Executive promises and agrees that during
the term of this Agreement, Executive will not, directly or indirectly,
individually or as a consultant, or as an employee, officer, stockholder,
director or other owner or participant in any business, influence or attempt to
influence customers, vendors, suppliers, joint venturers, associates,
consultants, agents, or partners of Vitesse, either directly or indirectly, to
divert their business away from Vitesse, to any individual, partnership, firm,
corporation or other entity then in competition with the business of Vitesse,
and he will not otherwise materially interfere with any business relationship of
Vitesse.
11.    SOLICITATION OF EMPLOYEES. Executive promises and agrees that during the
term of this Agreement and for a period of two (2) years thereafter, Executive
will not, directly or indirectly, individually or as a consultant to, or as an
employee, officer, stockholder, director or other owner of or participant in any
business, solicit (or assist in soliciting) any person who is then, or at any
time within six (6) months prior thereto was, an employee of Vitesse who earned
annually $25,000 or more as an employee of Vitesse during the last six (6)
months of his or her own employment to work for (as an employee, consultant or
otherwise) any business, individual, partnership, firm, corporation, or other
entity whether or not engaged in competitive business with Vitesse.
12.    OBLIGATION TO RETURN BONUS PAYMENTS. Executive agrees to disgorge to the
Company certain bonus payments and profits if the Company is required to prepare
an accounting restatement to correct an accounting error on an interim or annual
financial statement included in a report on Form 10-Q or Form 10-K, due to
material noncompliance with any financial reporting requirement under the
federal securities laws. The amounts that shall be disgorged shall be (i) any
bonus or other incentive-based or equity-based compensation received by
Executive from the Company during the 12-month period following the first public
issuance or filing with the SEC (whichever first occurs) of the financial
document embodying such error; and (ii) any net profits realized by Executive
from the sale of the Company’s stock during that 12-month period. In any dispute
between the Company and Executive regarding such material noncompliance with any
financial reporting requirement, Executive will continue to be entitled to any
indemnification or reimbursement for legal representation available to Executive
pursuant to any statute, charter provision, By-law, contract or other
arrangement that insures or indemnifies Executive.
13.    LIMITATION ON PAYMENTS. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then Executive’s benefits under this Agreement shall be either (a)
delivered in full, or (b) delivered as to such lesser extent which would result
in no portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. The
payments or benefits subject to any

5









--------------------------------------------------------------------------------














such reduction shall be reduced by Vitesse in its reasonable discretion in the
following order: (i) reduction of any payments and benefits otherwise payable to
Executive that are exempt from Section 409A of the Code, and (ii) reduction of
any other payments and benefits otherwise payable to Executive on a pro-rata
basis or such other manner that complies with Section 409A of the Code, as
determined by Vitesse.
Unless Vitesse and Executive otherwise agree in writing, any determination
required under this Section 13 shall be made in writing by Vitesse’s independent
public accountants (the “Accountants”), whose determination shall be conclusive
and binding upon Executive and Vitesse for all purposes. For purposes of making
the calculations required by this Section 13, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. Vitesse and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 13. Vitesse shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 13.
14.    SECTION 409. Vitesse makes no representations or warranties to Executive
with respect to any tax, economic or legal consequences of this Agreement or any
payments or other benefits provided hereunder, including without limitation
under Section 409A of the Code. However, the parties intend that this Agreement
and the payments and other benefits provided hereunder be exempt from the
requirements of Section 409A of the Code to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Section 409A of the Code is applicable to this Agreement (and such payments and
benefits), the parties intend that this Agreement (and such payments and
benefits) comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A of the Code. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, with
respect to any payments and benefits under this Agreement to which Section 409A
of the Code applies, all references in this Agreement to the termination of
Executive’s employment are intended to mean Executive’s “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i) of the Code. In
addition, if Executive is a “specified employee,” within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent necessary to avoid subjecting
Executive to the imposition of any additional tax under Section 409A of the
Code, amounts that would otherwise be payable under this Agreement during the
six-month period immediately following Executive’s “separation from service,”
within the meaning of Section 409A(a)(2)(A)(i) of the Code, will not be paid to
Executive during such period, but will instead be accumulated and paid to
Executive (or, in the event of Executive’s death, Executive’s estate) in a lump
sum on the first business day following the earlier of (a) the date that is six
(6) months after Executive’s separation from service or (b) Executive’s death.
It is intended that each installment, if any, of any severance payments shall be
treated as a separate “payment” for purposes of Section 409A. In addition, to
the extent required for payments under this Agreement (including, without
limitation, the treatment of restricted stock units) to comply with or be exempt
from Section 409A of the Code, an event shall not be treated as a Change of
Control Event unless it also constitutes a change in the ownership or effective
control of Vitesse or in the ownership of a substantial portion of the assets of
Vitesse as determined under Section 409A of the Code.

6









--------------------------------------------------------------------------------














15.    ARBITRATION. In the event of any dispute, controversy, or claim relating
to or arising out of Executive's employment relationship with Vitesse; this
Agreement or any alleged breach, default, or misrepresentation in connection
with any of the provisions of this Agreement; or the termination of Executive's
employment with Vitesse for any reason (including, but not limited to, any
claims of breach of contract, wrongful termination, or age, sex, race, national
origin, sexual orientation, religion, disability or other discrimination or
harassment), Executive and Vitesse agree that all such disputes shall be fully,
finally, and exclusively resolved by binding arbitration before a sole neutral
arbitrator to the fullest extent permitted by law. The arbitration will be
conducted by JAMS in Ventura County, California in accordance with its
“Employment Arbitration Rules & Procedures” or such later-adopted successor
rules then in effect and shall be subject to JAMS Policy on Employment
Arbitration Minimum Standards of Procedural Fairness. Information regarding the
rules of JAMS and copies of such rules can be found at
http://www.jamsadr.com/rules-employment-arbitration/. The parties will select a
neutral arbitrator, or if they cannot agree on one, JAMS will select a neutral
arbitrator. The Company will pay any costs of arbitration, including the
arbitrator’s fees that would not be borne by an individual filing an action in
court. Each party shall have the right to such discovery as is reasonably
necessary to develop and prosecute his, her, or its case. The parties agree that
in any proceeding with respect to such matters, each party shall bear its own
attorney's fees and costs, unless the arbitrator otherwise orders. The
arbitrator may grant any relief that would be available in a court of competent
jurisdiction. The arbitrator will render a written decision that sets out his or
her findings and reasoning in sufficient detail to allow for review of the
decision. This is a mutual agreement; Executive and Vitesse are both required to
arbitrate all such disputes relating to or arising out of Executive’s employment
relationship with Vitesse. The parties acknowledge and agree that they are
hereby waiving any rights to trial by jury in any action, proceeding or
counterclaim brought by either of the parties against the other in connection
with any matter whatsoever arising out of or in any way connected with any of
the matters referenced in this Section 15. Except with respect to actions
seeking injunctive relief pursuant to Code of Civil Procedure section 1281.8,
Executive and Vitesse both waive their rights to file an action in court with
regard to any matter referred to in this Section 15. Judgment on the
arbitrator’s award may be entered in any court having jurisdiction.
16.    TERM. Subject to the provisions of Section 5 of this Agreement, the term
of this Agreement shall end on September 30, 2015.
17.    PARTIAL INVALIDITY. It is the desire and intent of Vitesse and Executive
that the provisions of this Agreement be enforced to the fullest extent
permissible under applicable federal, state and municipal laws. Accordingly, if
any specific provision or portion of this Agreement is determined to be invalid
or unenforceable within the particular jurisdiction in which enforcement is
sought, that portion of the Agreement will be considered as deleted for the
purposes of adjudication. All other portions of this Agreement will be
considered valid and enforceable within that jurisdiction.
18.    ENTIRE AGREEMENT. Vitesse and Executive understand and agree that this
Agreement constitutes the full and complete understanding and agreement between
them regarding the terms of Executive’s employment and supersedes all prior
understandings, representations, and agreements with respect to the employment,
including, without limitation, the Prior Agreement. Vitesse and Executive
understand that the 2013 Incentive Plan and the Compensation Adjustment forms
(if any) referred to in this Agreement shall be fully incorporated into this
Agreement by reference. The parties' rights and obligations hereunder may not be
assigned without the consent

7









--------------------------------------------------------------------------------














of each party hereto, except that Vitesse may assign its rights and obligations
hereunder to any successor entity. Executive agrees that following a Change of
Control Event, “Vitesse” shall refer to any successor entity.
19.    EXECUTIVE ACKNOWLEDGEMENT. Executive acknowledges that he has read and
understands this Employment Agreement and agrees to the terms and conditions
contained herein. Executive agrees that he has had the opportunity to confer
with legal counsel of his choosing regarding this Agreement. Executive further
acknowledges that this Agreement has not been executed by Executive in reliance
upon any representation or promise except those contained herein, and that
Vitesse has made no guarantee regarding Executive's employment other than those
specified in this Agreement.

8









--------------------------------------------------------------------------------


















20.    GOVERNING LAW. This Agreement, except to the extent governed by the
Federal Arbitration Act, shall be construed in accordance with and governed by
the laws of the State of California without regard to conflicts of law
principles.




“EXECUTIVE”


Dated 10/08/14            /s/ Martin McDermut                     
Martin McDermut






VITESSE SEMICONDUCTOR CORPORATION,
a Delaware Corporation




Dated 10/08/14            By /s/ Christopher R. Gardner            
Christopher R. Gardner
Chief Executive Officer



9







